DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 6, 2022 has been entered. 
Response to Arguments
In response to applicant’s argument, see page 5, filed on July 29, 2022, with respect to the drawing objection, stating that “It is believed that the turbines are shown with identifiers 113 and 907 in the drawings.”, it must be noted that: 
according to the specification, identifier 113 is both “one or more compressors” (see paragraph [0013]) and “one or more turbines” (see paragraph [0017]); and 
Figure 9 is merely a conceptual ‘black box’ illustration of the claimed invention that does not represent the structure recited in the claims. 
	Therefore, the drawing objection has been maintained. 
Although no argument is made with respect to the new matter objection to the specification, said objection has been withdrawn in view of the cancellation of claim 2. 
In response to applicant’s argument, see page 5, filed on July 29, 2022, with respect to insufficient antecedent basis rejection of claims 1-3 and 5-8, stating that “Appropriate correction is hereby made.”, it must be noted that the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claims 1-3 and 5-8 has been withdrawn. 
In response to applicant’s argument, see page 5, filed on July 29, 2022, with respect to an inoperative invention and lack of utility rejection of claims 1, 3, 5, 6, and 8, stating that “Appropriate correction is hereby made.”, it must be noted that the 35 U.S.C. § 101 rejection of claims 1, 3, 5, 6, and 8 has been maintained because no means for operating the “one or more compressors” and no source of energy for operating a means for operating the “one or more compressors” are disclosed or claimed. 
Applicant’s arguments, see pages 5-11, filed on July 29, 2022, with respect to anticipation by Markie et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 5-11, filed on July 29, 2022, with respect to unpatentability over the prior art combination of Markie et al. and Payre et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 5-11, filed on July 29, 2022, with respect to unpatentability over the prior art combination of Markie et al. and Belinsky et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 3, 6, and 8 has been withdrawn. 
Applicant’s arguments, see pages 5-11, filed on July 29, 2022, with respect to unpatentability over the prior art combination of Markie et al. and Jähnig et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 5 has been withdrawn. 
In response to applicant’s argument that “By searching for any similar U.S. patents the past 20 years, no one has ever claimed to “generate electricity offshore through water turbines”, by “utilizing pressure at 50-1200 meters below the sea surface”.”, the following facts must be noted: 
the scope of that “search” has not been provided; 
the breath of that “search” has not been provided; 
the accuracy of said “similar U.S. patents the past 20 years” has not been illustrated; and 
the structural, financial, environmental, operational, and physical requirements and consideration necessary to make and use a device to “generate electricity offshore through water turbines”, by “utilizing pressure at 50-1200 meters below the sea surface” have not been explored, discussed, and presented. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “turbines” (see claims 1 and 8) must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The amendment filed on July 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the newly presented “power generator apparatus” (see line 14 of amended claim 1) introduces a second power generator apparatus different from the “offshore power generator apparatus” introduced in line 2. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
A second “power generator apparatus” (see line 14 of amended claim 1) different from the “offshore power generator apparatus” introduced in line 2 is not present in the specification and does not appear to be within the scope of the original claimed invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 101 because the disclosed invention, as recited by the claims, is inoperative and therefore lacks utility. 
Claims 1, 3, 5, 6, and 8 fail to recite: 
a means for operating the “one or more compressors”; and 
a source of energy for operating a means for operating the “one or more compressors”. 
Therefore, the claimed invention cannot operate the compressors that are intended to pump air to substantial depths, for elevating the water through the column, water that is intended to fall and rotate the turbines that are intended to generate energy in the form of electricity to be transmitted.  Since electricity cannot be produced, a patentable utility is lacking. 
Allowable Subject Matter
Although claims 1, 3, 5, 6, and 8 are considered inoperable and lack patentable utility, they are considered allowable over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest an offshore electricity producing system as recited by independent claim 1, wherein: 
the water output pipe has an end that extends through a thickness of the pillar, and a second end that extends upwards through the pillar; and 
water enters the second end and flows through the first end through the one or more turbines. 
Dependent claims 3, 5, 6, and 8 are considered allowable due to their respective dependence on inoperable, allowable independent claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 17, 2022